Hirschberg, J. (concurring):
I concur. Newcomb v. Webster (113 N. Y. 191) would be controlling to the contrary, but for the fact that the will in this case contained no residuary clause. Both documents here can be read together, the codicil modifying the will by precise directions in so far as modification was deemed desirable, and adding a residuary clause as a new provision in order to avoid intestacy, and without intending that the residue should be what was left after carrying out the provisions of the codicil alone, but after carrying out the provisions of the will and codicil together.
Bartlett, Jenks and Hooker, J J., concurred.
Judgment and order affirmed, with costs.